United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Benning, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-826
Issued: August 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 19, 2007 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a left hand injury in the performance of
duty on or about May 31, 2006.
FACTUAL HISTORY
On August 31, 2006 appellant filed a traumatic injury claim (Form CA-1), alleging that
he sustained a left hand injury on May 31, 2006. The claim form stated that he was sitting at his
desk assisting a customer when “he saw something jump off his hand” but was unable to see
exactly what had been on his hand. Appellant indicated that later his left hand began to swell. A

witness, Ms. Dorsey, reported on the claim form that on the day of the incident appellant’s hand
was swollen with a knot at the top.
Appellant submitted medical evidence that included a hospital report dated June 4, 2006
with a diagnosis of cellulitis of the left hand. A June 6, 2006 report from Dr. David Lipton, an
orthopedic surgeon, indicated that he was discharged with a diagnosis of left hand abscess.
By decision dated October 20, 2006, the Office denied the claim for compensation. It
determined that appellant had not established an employment incident or a resulting medical
condition.
Appellant requested a review of the written record and submitted additional evidence. In
a narrative statement, he reported that on June 1, 2006 he was at his desk when a “spider or
something that appeared like a spider bit me on the hand.” Appellant indicated that he felt a
tingling feeling and noticed a tiny hole on the side of his hand. He stated that on the third day he
noticed a little swelling but by the next day there was significant swelling and he sought
treatment.
In a June 6, 2006 report, Dr. Lipton provided a history that appellant was injured at work
a week earlier. He diagnosed left hand abscess and a surgical incision and drainage was
performed. In another report dated June 6, 2006, Dr. Patricia Martin provided a history that
appellant complained of a spider or mosquito bite that he believed happened on May 31, 2006.
She stated that he noticed a small bump on his left hand after feeling a pinching sensation.
Dr. Martin provided results on examination and diagnosed severe infection of the left hand
“which may or may not be related to spider bite” and status post incision and drainage.
By decision dated January 19, 2007, the Office hearing representative affirmed the denial
of appellant’s claim. He found that it was accepted as factual that on May 31, 2006 something
jumped off appellant’s hand, but the medical evidence was insufficient to establish an injury
causally related to the employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that he or she sustained an injury while in the performance of duty.2 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the

1

5 U.S.C. §§ 8101-8193.

2

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

2

employment incident caused a personal injury, and generally this can be established only by
medical evidence.3
The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection, such as an insect
sting or animal bite.4 In clear-cut traumatic injury claims, such as a fall resulting in a broken
arm, a physician’s affirmative statement is sufficient and no rationalized opinion on causal
relationship is needed. In all other traumatic injury claims, a rationalized medical opinion
supporting causal relationship is required.5
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.6
ANALYSIS
The allegation in this case, is that on or about May 31, 2006 appellant was bitten on the
left hand by a small creature such as a spider or an insect.7 Although he cannot identify the
offending creature, that in itself would not preclude establishment of the claim.8 In similar cases
involving an alleged bite by a spider or insect, the Board has looked at the surrounding factual
and medical evidence to determine if it is sufficient to establish that the claimant was bitten
while in the performance of duty.9
Appellant alleged that he felt something on his left hand and that he had a tingling
sensation after he saw something jump off his hand. There is nothing in the record that is
inconsistent with this allegation. As noted above, the Office’s procedures do consider the
possibility that an insect bite could be established even without medical evidence. In this case,
the factual evidence is not sufficient to establish a spider or insect bite. The witness statement on
the claim was brief and reported only a “knot” and swelling in the hand on the date of the
3

See John J. Carlone, 41 ECAB 354, 357 (1989).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

5

Id.

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

7

In his narrative statement, appellant indicated that the incident occurred on June 1, 2006.

8

See, e.g., Doyle W. Ricketts, 48 ECAB 167 (1996).

9

Id.; see also Linda S. Christian, 46 ECAB 598 (1995).

3

incident. Appellant’s own statement was inconsistent with the witness statement in that he
indicated that he did not have any swelling until three days after the incident. The Board finds
that this is not a case where a bite may be accepted based on factual evidence alone.
With respect to the medical evidence, the record does not contain a diagnosis of a spider
or other bite. Appellant clearly had left hand symptoms and received treatment, including an
incision and drainage procedure by Dr. Lipton on June 6, 2006. Dr. Lipton diagnosed a left hand
abscess without providing an opinion on causation. Dr. Martin diagnosed an infection “which
may or may not be related to spider bite.” She did not diagnose a spider bite or provide a
rationalized opinion relating a diagnosed condition to an employment incident.
The Board accordingly finds that the evidence of record is insufficient to establish that
appellant sustained a bite from a spider, insect or other creature while in the performance of duty.
The Office properly found that an injury in the performance of duty had not been established in
this case.
CONCLUSION
The evidence of record does not establish a left hand injury in the performance of duty on
or about May 31, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2007 is affirmed.
Issued: August 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

